The only question which it is necessary that we should consider for the purpose of determining this appeal, is whether in 1880 and 1881, the compensation of the cleaning women employed in the State Hall was or was not fixed by law. If it was, the comptroller had no power to reduce it. If it was not, his audit was conclusive.
By chapter 634 of the Laws of 1875, the compensation of women employed in cleaning the chambers and rooms adjoining the Senateand Assembly chambers was fixed at $2 per day to each of them, and that of firemen in the capitol at $3 per day to each of them, said salary to be paid on the certificate of the keeper of the Capitol.
By chapter 193 of the Laws of 1876, it was enacted that persons employed as firemen, etc., and cleaning women at the State Hall
should receive such per diem compensation as was paid to persons employed in like capacity at the Capitol.
The Senate and Assembly chambers having been at the time of the passage of these acts in the old Capitol, and the amount to be paid to the women employed in cleaning the rooms adjoining those chambers being fixed by law, the fair construction of the term "as is paid to persons employed in like capacity at the Capitol," is that the pay of the cleaning women employed in the State Hall should be the same as that fixed by law for the women employed in cleaning the rooms adjoining the Senate and Assembly chambers, there being no allegation that the actual payments to those thus employed at the Capitol were different from the salaries fixed by law.
The act of 1876 should, therefore, be construed as enacting that the cleaning women employed at the State Hall should receive the same per diem compensation as that fixed by law for persons employed in like capacity at the Capitol, which was $2 per day. *Page 25 
The board of claims, however, held that it was the intention of the act of 1876 to fix the compensation of the cleaning women employed at the State Hall at the same rate as that fixed for cleaning women employed at the Capitol, only for so long as the old Capitol was used as such and the Senate and Assembly chambers were held therein, and that when these chambers were removed to the new Capitol the act of 1876 ceased to operate so as to fix the per diem pay of the cleaning women employed at the State Hall. On this ground they disallowed the claim of the cleaning women, while allowing that of the firemen under the same act.
We are unable to concur in this conclusion of the board of claims.
The pay of the cleaning women employed in the State Hall was fixed by the act of 1876 at the same rate as was at the time of the passage of that act payable to the cleaning women employed at the Capitol, viz., $2 per diem. Even if this rate should be regarded as ambulatory and subject to modification so as to conform to any subsequent change in the pay allowed the women employed in the Capitol, no such change was shown. The mere change of location of the Senate and Assembly chambers from the old to the new Capitol did not operate to change the salaries of the persons employed to keep them clean, nor of those employed in the State Hall, the amount of whose pay depended upon that of the persons employed in the Capitol.
So much of the award of the board of claims as disallowed the claim of the claimant, assignee of Catharine Poole and others, the cleaning women, should be reversed and that claim should be referred back to the board for rehearing, with costs to abide the event.
All concur.
Judgment accordingly. *Page 26